Citation Nr: 0909808	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for osteoarthritis of 
the lower extremities.   

4.  Entitlement to service connection for a lung disorder to 
include asbestosis.  

5.  Entitlement to service connection for a vision disorder.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1972 to 
December 1973, March 1981 to March 1985, June 1985 to 
December 1987, and May 1989 to July 1992.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2004 and 
August 2005 by the Department of Veterans, Regional Office 
(RO), in Houston, Texas, which denied entitlement to service 
connection for hypertension, osteoarthritis of the bilateral 
lower extremities, lung disorder, vision disorder, and 
Hepatitis C. 

The Board notes that in July 2006, the Veteran requested a 
hearing before the Board.  A hearing was scheduled in 
February 2009 and the Veteran failed to report to the hearing 
without explanation.  Accordingly, the Board will proceed as 
if the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).  


FINDING OF FACT

On November 13, 2008, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the appeals of 
entitlement to service connection for Hepatitis C, 
hypertension, osteoarthritis of the lower extremities, a lung 
disorder to include asbestosis, and a vision disorder 
pursuant to 38 C.F.R. § 20.204; there is no question of fact 
or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to 
service connection for Hepatitis C, hypertension, 
osteoarthritis of the lower extremities, a lung disorder to 
include asbestosis, and a vision disorder pursuant to 
38 C.F.R. § 20.204 are met; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA applies 
in the instant case.  Given the Veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on November 13, 2008, the RO 
contacted the Veteran and asked the Veteran if he wished to 
withdraw the issues on appeal.  A November 13, 2008 written 
conference report summarizes the discussion.  The report 
states that the Veteran indicated that he did not wish to 
continue his appeal.  The Board finds that the November 13, 
2008 written conference report meets the requirements of 
38 C.F.R. § 20.204 for withdrawal of an appeal, since the 
report is evidence of the Veteran's intent to withdraw his 
appeals, the report is in writing, includes the name of the 
Veteran and the claims file number, indicates that the 
appeals are withdrawn, and specifies which appeals are 
withdrawn.  See 38 C.F.R. § 20.204(a) and (b).  The 
withdrawal is effective November 13, 2008.  See 38 C.F.R. 
§ 20.204((b)(3).  Hence, there is no allegation of error of 
fact or law remaining for appellate consideration on this 
matter, and the Board does not have jurisdiction to consider 
an appeal in this matter.  Accordingly, the appeal is 
dismissed. 


ORDER

The appeals of entitlement to service connection for 
Hepatitis C, hypertension, osteoarthritis of the lower 
extremities, a lung disorder to include asbestosis, and a 
vision disorder are dismissed. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


